Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 10 and 12-20 are pending and rejected. Claims 1-9 and 21 are withdrawn as being directed to a non-elected invention. Claim 10 is amended and claim 11 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama, US 2007/0117365 A1 in view of Kaneko, US 2014/0144465 A1, Fujikata, US 2014/0020720 A1 (provided on the PTO-892 dated 8/27/2019), Chang, US 2015/0243495 A1, Yabushita, JP H11-207171, and Wright, US 3,664,899.
	The citations to Yabushita, JP H11-207171 are in reference to the machine translation provided by Espacenet.
	Regarding claims 10 and 17, Kuriyama teaches a plating method (see for e.g. abstract) comprising: 
a step of placing a substrate on a holding table (where a substrate is placed on an arm (232) that holds the substrate so that a surface to be plated faces a source of UV rays, see for e.g. 0137-0138 and Fig. 11, such that the arm is considered to be a holding table for the substrate); 
a step of performing hydrophilizing treatment by irradiating ultraviolet rays to a surface of the substrate placed on the holding table, the surface including a peripheral edge portion of the substrate (where ultraviolet rays are applied to the upper surface of the substrate on the arm to improve the wettability of the substrate by bonding hydrophilic groups, see for e.g. 0038, 0137-0139, 0143, and Fig. 11, such that the UV treatment will hydrophilize the surface, where the substrate includes a peripheral edge portion, see for e.g. Fig. 11); 
a step of supplying a pretreatment solution to the surface of the substrate on which the hydrophilizing treatment is performed (where after UV treatment, an acid liquid is brought into contact with the surface to form an activated underlying surface and then plating is performed, see for e.g. 0021 and 0150, such that the hydrophilized surface will be pre-treated with an acid solution, i.e. pretreatment solution, where since it is applied to the surface it will also be expected to be provided to the peripheral edge region since it is part of the surface); 

a plating step of performing plating treatment on the substrate having the surface supplied with the pretreatment solution (where after activation with the acid solution or pretreatment solution, the substrate is plated to deposit a plated film on the surface of the substrate that has been treated, see for e.g. 0150 and Fig. 16A-16E).
Kuriyama does not teach that the substrate is rotated on the same table as that used in the UV treatment process. 
Kaneko teaches a substrate cleaning system (see for e.g. abstract). They provide a first chamber having a first substrate holding device and solution supplying devices (see for e.g. 0072 and Fig. 3). They teach that the first substrate holding device is equipped with a suction-holding device to suction-hold the wafer and a driver portion to rotate a support member (see for e.g. 0073 and Fig. 3). They teach that solution supply devices supply a treatment solution onto the main surface of the wafer held by the first substrate holding device (see for e.g. 0077 and Fig. 3). They teach that solution supply device has nozzles for supplying the treatment solution (see for e.g. 0077 and Fig. 3). They teach that a UV-ray irradiation section may be provided in a first processing apparatus as a vaporization acceleration device (see for e.g. 0192, Fig. 3, and Fig. 12B). They teach that UV-ray irradiation section is a UV lamp, for example, that is positioned above the wafer and irradiated ultraviolet rays towards the main surface of the wafer (see for e.g. 0192, 
From the teachings of Kaneko, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama to have performed the hydrophilization and pretreatment process in the apparatus of Kaneko because it will provide all the required equipment (rotating substrate holder or holding table, UV source, liquid supply nozzles) in one apparatus to reduce the footprint of the apparatus while treating the substrate as desired by Kuriyama.
Kuriyama in view of Kaneko do not teach a step of contacting electrical contacts of a substrate holder with the peripheral edge portion of the surface of the substrate to hold the substrate with the substrate holder. 
Fujikata teaches a plating apparatus and a substrate holder configured to detachably hold the substrate with a sealing member sealing a peripheral portion of the substrate and immerse the substrate in the plating solution in the plating bath (see for e.g. abstract). They teach that while sealing a peripheral portion of the surface of the substrate with a sealing member mounted to a substrate holder, a plating area of the substrate surface, surrounded by the sealing member is brought into contact with a plating solution (see for e.g. 0005). They teach that metal adhering to the sealing 
From the teachings of Fujikata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama in view of Kaneko to have used the substrate holder of Fujikata such that electrical contacts of the substrate holder will be contacted with the peripheral edge portion of the substrate surface to hold the substrate with the substrate holder and to have plated the metal layer on the substrate while it is in the substrate holder because Fujikata indicates that electrical connections are formed between a peripheral edge portion of the substrate and the holder to apply current to the seed layer where metal deposits on the holder, indicating that it is known to plate the metal layer claim 17. 
Kuriyama in view of Kaneko and Fujikata do not teach a step of blowing gas onto the peripheral edge portion of the surface supplied with the pretreatment solution of the substrate after the step of supplying the pretreatment solution to the surface including the peripheral edge portion of the substrate. 
Fujikata does teach that if an electrical contact in a wet state comes into contact with a seed layer of the substrate, the seed layer may dissolve at its contact portion with the electrical contact, leading to a decrease in the electrical conduction between the electrical contact and the seed layer (see for e.g. 0014). They teach that an electrical contact must therefore be in a dry state upon contact with a seed layer such that a substrate holder with an electrical contact in a wet state cannot be used until the electrical contact becomes dry (see for e.g. 0014). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the substrate in contact with the electrical contacts should also be dry 
Chang teaches a process and apparatus for cleaning a wafer (see for e.g. abstract). They teach removing unwanted residual material from the wafer using an apparatus that includes second nozzle 250 (see for e.g. 0015 and Fig. 2). They teach that wafer is placed on a platform that rotates when processed (see for e.g. 0015 and Fig. 2). They teach that the second nozzle 250 is configured to be disposed above the platform and prevents liquid drops from the first nozzle 240 entering the work piece region 122 (see for e.g. 0018 and Fig. 2). They teach that the first nozzle 240 continuously delivers the first liquid stream on the cleaning brush 230, and some liquid drops may flow or sputter onto the work piece region 122, where nozzle 250 blows away these liquid drops using a first gas stream (see for e.g. 0018 and Fig. 2). They teach that to prevent the liquid drops entering the work piece region, the second nozzle is tiltable at an angle with respect to the front side of the wafer and blows away the liquid drops entering the workpiece region from any direction (see for e.g. 0018 and Fig. 2). They teach that the second nozzle tilts in a direction 252 or 254 to align the first gas stream over the front side of the wafer and blows away the liquid drops (see for e.g. 0018 and Fig. 2), such that liquid is removed from the surface of the substrate by blowing on the peripheral region of the substrate. They teach that the first gas stream is also used for drying the wafer by removing the remaining liquid from the wafer (see for e.g. 0041). Therefore, Chang teaches an apparatus using a nozzle to supply a gas stream to a peripheral edge portion of a wafer for drying or removing liquid from the wafer where the substrate is placed on a rotatable platform such that the nozzle is also expected to be capable of drying the 
From the teachings of Fujikata and Chang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama in view of Kaneko and Fujikata to have used a gas stream from a nozzle such as nozzle 250 so as to apply a gas to the peripheral edge portion of the substrate after applying the pretreatment solution so as to dry the edge portion that is in contact with the electrical contacts because Fujikata teaches that it is important for the electrical contacts to stay dry, suggesting that the region of the substrate to be in contact with the electrical contacts should also be dry, and Chang provides a process for drying or removing liquid from the edge region of a wafer such that it will be expected to provide the desired and predictable result of drying the edge portion of the substrate to be in contact with the electrical contacts of the holder and prevent the seed layer on the substrate from dissolving. Therefore, in the process of Kuriyama in view of Kaneko, Fujikata, and Chang after applying the pretreatment solution to the surface a gas will be blown onto the peripheral edge portion of the surface supplied with the pretreatment solution so as to dry the electrical contact region.
They do not teach that the hydrophilizing treatment to the surface to be plated is different from the hydrophilizing treatment to the peripheral edge portion of the substrate.
Kuriyama teaches that by applying UV to the surface of the substrate prior to the plating process, a small amount of organic substance remaining on the surface of the substrate can be removed so as to improve the wettability of the surface of the substrate 
Kuriyama further teaches that the substrate is held by a substrate holder and the two may be transferred together within the wet station area (see for e.g. 0062). They depict the substrate holders 136 as holding the peripheral edges of the substrate (see for e.g. 0125 and Fig. 6-9). Therefore, Kuriyama indicates it is known to hold and transfer a 
As discussed above, Fujikata suggests plating the metal layer on the substrate while it is in the substrate holder because Fujikata indicates that electrical connections are formed between a substrate and a holder to apply current to the seed layer where metal deposits on the holder, indicating that it is known to plate the metal layer on the substrate while it is in the holder. Therefore, in the process of Kuriyama in view of Kaneko, Fujikata, and Chang, the substrate will have a sealed region along the periphery of the substrate where the holder will seal the periphery and where plating is not desired. Fujikata also depicts the sealed region as having a layer of photoresist over the seed layer, where electrical contact is made with the seed layer for plating (see for e.g. 0005, 0014, and Fig. 2). 
Wright teaches a method for removing thin organic polymeric film from a substrate using UV light (see for e.g. abstract). They teach that method can be used to effect removal of organic polymeric film from etchable substrates to provide the fabrication of circuits (see for e.g. abstract). They teach that using UV light, a variety of films used as either positive or negative resists can be removed from a surface (see for e.g. Col. 1, lines 56-73). They teach that an organic polymeric film on a substrate surface is subjected to UV light in the presence of an oxygen-containing atmosphere for a period of time sufficient to completely remove the organic polymer from the surface of the substrate in contact with the organic polymeric film (see for e.g. Col. 3, lines 20-25). They teach that factors that influence the rate of removal include oxygen concentration, temperature of the surface of the organic polymer film, and the wavelength of the ultraviolet light (see for e.g. Col. 3, lines 35-49). Therefore, Wright indicates that organic 
Yabushita teaches an organic contamination removing apparatus used in a substrate cleaning process (see for e.g. 0001). They teach that the apparatus is provided with one or more excimer UV lamps (see for e.g. 0007). They teach that the substrate to be processed is normally stored and transported in a state of being accommodated in a cassette and the outer peripheral portion of the substrate to be processed is more susceptible to external organic contamination that the center portion (see for e.g. 0013), suggesting that the holder or cassette provides the contamination. They teach that the scanning speed of the UV unit is switched slowly near the ends of the substrate to be processed and quickly switched near the center (see for e.g. 0013). They teach that by extending the UV irradiation time in the part, it was possible to obtain a uniform organic contamination removal effect as a whole (see for e.g. 0013). Therefore, Yabushita teaches irradiating the peripheral region of a substrate having more organic contamination for a longer period of time than the center portion.
	From the teachings of Wright and Yabushita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama in view of Kaneko, Fujikata, and Chang to have optimized the UV treatment so that the edge portion of the substrate is modified more than the surface of the substrate to be plated because Kuriyama indicates that the surface to be plated is defined by an organic polymeric resist, that molecules of the resist are cut due to the UV treatment, the UV treatment is done in an atmosphere containing oxygen, and that it is known to hold and transfer the substrates using substrate holders, which are depicted as contacting the edge surface of the wafer, 
Regarding claim 13, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10. Kuriyama further teaches that in the UV treatment process, the substrate is held by the arm and rotated horizontally by the motor and the excimer lamps apply UV rays to the entire upper surface to be plated (see for e.g. 0138 and Fig. 11). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first rotated the substrate and then applied the UV rays because Kuriyama teaches applying the UV treatment to a rotating substrate such that by first rotating the substrate it will provide applying the UV treatment to a rotating substrate as opposed to a static substrate. 
Regarding claim 15, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10. Kuriyama further teaches that the substrate is held and rotated by the substrate chucking mechanism and the acid liquid is sprayed to the surface to be plated of the substrate from the spray heads (see for e.g. 0114). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first rotated the substrate and then applied the acid solution or pretreatment solution because Kuriyama teaches applying the solution to a rotating substrate such that by first rotating the substrate it will provide applying the solution to a rotating substrate as opposed to a static substrate. 
Regarding claim 18, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10. As discussed above for claim 
Wright further teaches UV treating for a time sufficient to completely remove the organic polymer from the surface where a rate of film removal is at least 10 Angstroms per minute (see for e.g. Col. 3, lines 20-34), indicating that increasing the time for UV treatment will increase the material removed. 
From the teachings of Yabushita and Wright, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the hydrophilizing treatment by irradiating UV rays to the substrate so that the irradiation time to a surface to be plated is less than that of the peripheral region so as to provide increased modification of the peripheral region since increased irradiation time will increase the amount of material removed such that it will be expected to provide the desired and predictable result of modifying the peripheral region more than the plating surface to remove organic contamination and/or resist in the peripheral region to ensure good electrical contact with the seed layer and the electrical contacts of the substrate holder while also increasing the wettability of the plated region without removing the resist forming the plating patterns. 
Regarding claim 19, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10. Wright further teaches that factors found to influence the rate of removal include the wavelength of the ultraviolet light (see for e.g. Col. 3, lines 35-40). From this, it would have been obvious to a person 
Regarding claim 20, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10. Kuriyama further teaches that the acid solution may be dilute sulfuric acid (see for e.g. 0113), such that the pretreatment solution is dilute sulfuric acid.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita as applied to claim 10 above, and further in view of Harumoto, WO 2016/152308 A1.
	The following citations for Harumoto, WO 2016/152308 A1 are in reference to Harumoto, US 2018/0036767 A1, which is considered to be the English translation of Harumoto, WO 2016/152308 A1 because it is the US national stage of the PCT application.  
	Regarding claim 12, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10, where Fujikata and Chang provides the suggestion of blowing air to the peripheral edge of the substrate to dry the region to ensure the contact with the electrical contacts is dry, where Chang provides a nozzle that can be tilted to blow on the peripheral region (see for e.g. 0018 and Fig. 2).
They do not teach blowing a gas onto a peripheral edge portion of the substrate from an inner side toward an outer side of the substrate.
	Harumoto teaches blowing a gas to a periphery edge of a substrate through a gas nozzle to exhaust the excess of a coating liquid building up at the periphery edge of a substrate (see for e.g. abstract and Fig. 5a-e). They teach that the coating apparatus blows the gas through the gas nozzle at the periphery edge of the substrate W from an inside portion to an outside portion of the substrate which allows for effective exhaust of the coating liquid remaining at the edge of the substrate outside the substrate (see for e.g. 0076). Therefore, Harumoto teaches removing or exhausting excess coating on the edge of a substrate by blowing a gas from the inside to the outside portion of the substrate for effective removal. 
	From the teachings of Harumoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita to have flowed the gas from an inner side toward and outer side of the substrate so as to effectively remove the pretreatment solution from the edge region for drying such that it will be expected dry the peripheral edge portion for making dry contact with the electrical contacts while also effectively removing the solution by blowing it off the edge region of the substrate. 

Claim 14 is rejected and claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita as applied to claim 10 above, and further in view of Segawa, US 2002/0036143 A1.
	Regarding claims 14 and 15, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita suggest the limitations of instant claim 10. Kuriyama further teaches that the substrate is held and rotated by the substrate chucking mechanism and the acid liquid is sprayed to the surface to be plated of the substrate from the spray heads (see for e.g. 0114), which suggests first rotating the substrate and then applying the solution.
	Kuriyama does not specifically state the order in which the substrate is rotated and the solution applied.
	Segawa teaches a method of electroless plating comprising a step of feeding a processing solution used in at least one of the pre-processing steps of the electroless plating and the electroless plating step to the plating surface for puddling treatment (see for e.g. abstract). They teach that the puddling treatment is performed by a processing solution used in at least one of the pre-processing steps of hydrophilization, coupling, catalyzation, and activation (see for e.g. 0020). They teach removing organic contaminants by ultraviolet rays/ozone, performing hydrophilization using methods including treatment by sulfuric acid, treating with a silane or titanium coupling agent, catalyzing the surface, and activating the surface (see for e.g. 0162-0171). They teach that the puddling treatment is used for the processing solution used in at least one of the hydrophilization, coupling, catalyzation, and activation steps performed as the pre-
	From the teachings of Segawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama in view of Kaneko, Fujikata, Chang, Wright, and Yabushita to have either applied the pretreatment solution while the rotation of the .
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Kaneko, Fujikata, Chang, Wright, Yabushita, and Segawa as applied to claim 15 above, and further in view of Yamamoto, US 2008/0038671 A1.
	Regarding claim 16, Kuriyama in view of Kaneko, Fujikata, Chang, Wright, Yabushita, and Segawa suggest the limitations of instant claim 15. 
	They do not teach that the rotational speed of the holding table is increased during the step of supplying the pretreatment solution to the hydrophilized surface compared to the rotation speed at the time of irradiating the ultraviolet rays.
	Yamamoto teaches a pattern forming method that includes a step of performing a hydrophilic process of turning a surface of a resist film or a protection film serving as a substrate surface into a hydrophilic state to allow the substrate surface to be wetted with a development liquid (see for e.g. abstract). They teach exposing the surface of a wafer to ultraviolet rays having a predetermined wavelength to assist a hydrophilic and cleaning process to be performed on the surface of the wafer (see for e.g. 0081). They teach that the rotation number of the wafer is set to be 30 to 100 rpm (see for e.g. 0081). They teach applying a chemical solution to the wafer after UV treatment, where the chemical 
	From the teachings of Yamamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kuriyama in view of Kaneko, Fujikata, Chang, Wright, Yabushita, and Segawa to have rotated the holding table and substrate at a speed ranging from 30 to 100 rpm during the UV treatment and then to have rotated the holding table and substrate at a speed ranging from 100 to 500 rpm during the pretreatment with the dilute sulfuric acid because Yamamoto teaches that such rotational speeds are acceptable during a substrate cleaning and hydrophilizing process using UV and dilute sulfuric acid treatment such that it will provide the desired and predictable result of providing suitable rotational speeds for removing organic material to clean and hydrophilize the wafer surface in preparation for plating. Therefore, in the process of Kuriyama in view of Kaneko, Fujikata, Chang, Wright, Yabushita, Segawa, and Yamamoto, the rotational speed of the holding table overlaps a range in which it will be increased in the step of supplying the pretreatment solution (100 to 500 rpm) compared to the rotational speed of the holding table at the time of irradiating the ultraviolet rays (30 to 100 rpm). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
		 

Response to Arguments
	Applicant’s arguments dated February 19, 2021 have been fully considered. 
	As to Applicant’s arguments over Yabushita, it is noted that while Yabushita indicates that a uniform organic contamination removal effect as a whole, since they indicate that more contamination is provided at the edge and that the edge is irradiated for longer (see for e.g. 0013), this would indicate that the uniform organic contamination removal effect as a whole is in reference to providing a surface having a uniform level of contamination after the process. Specifically, since they indicate that more contamination is at the edge and that the edge is irradiated for longer, the edge surface is understood to be modified more than the center region, i.e. more contamination removed, to result in a uniformly cleaned surface. 
	Since the Arena reference is no longer used in the rejection, Applicant’s arguments directed to Arena are considered moot.
	In light of the amendment to claim 10, the added reference of Wright has been included to indicate that UV treatment is capable of removing resist on a surface, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718